IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40863

STATE OF IDAHO,                                  )     2014 Unpublished Opinion No. 337
                                                 )
       Plaintiff-Respondent,                     )     Filed: January 24, 2014
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
LESTER LAURAL JONES,                             )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Madison County. Hon. Gregory W. Moeller, District Judge.

       Judgment of conviction and unified sentence of thirty years, with a minimum
       period of confinement of ten years, for statutory rape, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Sally J. Cooley, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                         Before LANSING, Judge; GRATTON, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Lester Laural Jones was convicted of statutory rape, Idaho Code § 18-6101(1). The
district court sentenced Jones to a unified term of thirty years, with a minimum period of
confinement of ten years. Jones appeals, contending that his sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing



                                                1
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Jones’s judgment of conviction and sentence are affirmed.




                                                   2